                                                                                          FILED
                                                                                       IN CLERK'S
                                                                                          CLERK'S OFFICE
                                                                                                  OFFI
                                                                                          •RICT COURT E.D.N.Y.
                                                                                   US DISTRICT
 UNITED STATES DISTRICT COURT

 EASTERN DISTRICT OF NEW YORK                                                      ★ m 5 2015 ^
                                                               X
                                                                                   BROOKLYN OFFICE
 JEFFERY FELTON,

                                        Plaintiff,
                                                                   MEMORANDUM
                          - against -                              DECISION AND ORDER
 LOCAL UNION 804,INTERNATIONAL
 BROTHERHOOD OF TEAMSTERS,UNITED                                   17-CV-2309(AMD)(RML)
 PARCEL SERVICE,

                                        Defendants.
                                                               X

                                                               X


 JEFFERY FELTON,

                                        Plaintiff,
                          - against -
LOCAL UNION 804,INTERNATIONAL
                                                                   MEMORANDUM
BROTHERHOOD OF TEAMSTERS,EDDIE
                                                                   DECISION AND ORDER
VILLALTA,DANNY MONTALVO,KIRK
SHOCKER,JOE FORCELLI,MARK
JOHNSON,JOSHUA S. POMERANZ,UNITED                                  17-CV-4803(AMD)(RML)
PARCEL SERVICE,JOHN REINWALD,
KENNETH KLEIN,HECTOR SANCHEZ,
ROBERTO VARGAS,DAN DALY,MATT
HOFFMAN,

                                        Defendants.
                                                               X


ANN M.DONNELLY,United States District Judge.

         The plaintiff Jeffery Felton brings this action against Local Union 804 and United Parcel

Service ("UPS"),' challenging the grievance process for his termination from UPS. Specifically,

he brings a hybrid § 301 Labor Management Relations Act("LMRA")/duty of fair representation



'In the operative complaint(ECF Nos. 58-1, 59), Local Union 804 and UPS are the only named defendants. In
prior versions ofthe complaint, the plaintiff named other individual defendants.

                                                         1
claim, seeks to vacate the arbitration panel's decision under the Federal Arbitration Act, and

alleges state law defamation claims. The Union and UPS now move to dismiss the sixth

amended complaint for failure to state a claim. For the following reasons, the defendants'

motions to dismiss are granted.

                                       PROCEDURAL HISTORY


         On March 23,2017,the plaintiff filed a complaint in New York State Supreme Court

against the Union, UPS,and individuals who had participated in the grievance proceedings,

alleging that these defendants had defrauded the plaintiff, breached the governing collective

bargaining agreement, and violated numerous state criminal laws and the LMRA. {Felton v.

Local Union 804, International Brotherhood ofTeamsters etal. No. 17-CV-4803(E.D.N.Y.

Aug. 16,2017)(fFelton IF),EOF No. 1.)^ The defendant removed the action to this Court on

August 16,2017.(Id.)

        On April 12,2017,the plaintifffiled a separate complaint informa pauperis in federal

court(Felton v. Local Union 804, International Brotherhood ofTeamsters et al. No. 17-CV-

2309(E.D.N.Y. Apr. 12, 2017)('Telton 7"), EOF No. 1), alleging Title VII and LMRA claims,

which I dismissed sua sponte with leave to amend. (Felton /,EOF No.4.) The plaintifffiled an

amended complaint on June 8,2017; I again dismissed the complaint sua sponte with leave to

amend. (Felton 7, EOF Nos. 6,7.) On July 31,2017,the plaintifffiled a second amended

complaint, and on August 10,2017, because the plaintiff was proceeding informa pauperis, I

screened his complaint and ordered that the summons be served. (Felton /, ECF Nos. 11,12.)

On March 29, 2018,1 held a pre-motion conference on the defendants' proposed motion to

dismiss the second amended complaint; that same day, the plaintifffiled a third amended


^ On January 25, 2017,the Equal Employment Opportunity Commission issued the plaintiff a right to sue letter.
{Felton /, ECF No.58-1 at 20.)
complaint. {Felton /, Mar. 19,2018 Minute Entry; ECF No.40.) At the conference, I ordered

the plaintiff to file a fourth amended complaint by April 19,2018 that included the allegations

from both Felton Iand Felton 11? {Felton /, Mar. 19,2018 Minute Entry.) On April 19,2018,

the plaintifffiled his fourth amended complaint, but also asked to amend it. {Felton 7, ECF No.

41.) I permitted the plaintiff to file a fifth amended complaint by May 18,2018, which the

plaintiff did. {Felton 7, May 4,2018 Order; ECF No.47.) A month later, both UPS and the

Union moved to dismiss the fifth amended complaint. {Felton 7, ECF Nos.48,51.) While the

motions were pending,the plaintiff moved for leave to file a sixth amended complaint. {Felton 1,

ECF Nos. 58, 59.) The defendants opposed this motion, but I permitted to the plaintiffto file the

sixth amended complaint because of his pro se status, and allowed the defendants to supplement

their motions to dismiss. (Sep.4,2018 Order.) On October 19,2018,the defendants

supplemented their motions,and on Elecember 3,2018,the plaintifiropposed die motions. (ECF

Nos. 70-71,76-78.)

                                              BACKGROUND*

         On September 19,2005,the plaintiff began working for UPS as a truck driver out ofthe

facility at 10401 Foster Avenue in Brooklyn. {Felton 7, ECF No. 58-1 ^ 1.) As a truck driver, he




^ On November 2,2018,1 consolidated the two actions because the complaints in the two actions raise common
questions oflaw and fact, and because the interests ofjudicial economy would be served by consolidation. (Nov. 2,
2018 Order.)

* All facts are taken from the operative complaint and attached exhibits, which include the plaintiffs notice of
discharge and portions ofthe Collective Bargaining Agreement("CBA"). {Felton /, ECF Nos. 58-1, 59.) The Court
also considers the entire CBA,the grievance panel decision, and the March 2,2015 and August 26,2015 last chance
agreements submitted with the Union's motion to dismiss. (ECF Nos. 50-1-50-4, 50-7.) Although at the motion to
dismiss stage, a court "is generally limited to the facts as presented within the four comers ofthe complaint, to
documents attached to the complaint, or to documents incorporated within the complaint by reference," Taylor v. Vt.
Dep't ofEduc., 313 F.3d 768,776(2d Cir. 2002), a court may consider materials not referenced or incorporated in
the complaint that the "plaintifff] had either in [his] possession or had knowledge of," Chambers v. Time Warner,
Inc.,282 F.3d 147,153(2d Cir. 2002), and are "integral to the complaint," meaning that the plaintiff"relies heavily"
on them when drafting the complaint. Global Network Commc'ns, Inc. v. City ofN.Y.,458 F.3d 150,156(2d Cir.
2006). These documents are referenced in the complaint, and are integral to the plaintiffs claims.
belonged to Local Union 804 ofthe International Brotherhood of Teamsters, and was bound by

the Collective Bargaining Agreement("CBA"). {Felton /, EOF No. 58-1             1-2.)

          The complaint alleges that the plaintiff entered into two Last Chance Agreements with

UPS on March 2,2015 and August 26,2015; the complaint does not describe what events led to

these agreements. The March 2,2015 Last Chance Agreement provided that the plaintiff"was to

be discharged ...on or about February 10th 2015 for his ongoing egregious overall record." (Jd.

H 8; ECF No.50-3 at 2.) On May 20,2015, UPS fired the plaintifffor "nothing," according to

the plaintiff, but permitted him to return to work on August 26,2015 after he signed another Last

Chance Agreement."^ {Felton /,ECF No. 58-119.) Both Last Chance Agreements specified that

"Methods and Procedures violations [would] be grounds for immediate termination," and that the

plaintiff would not have "recourse to the grievance or arbitration procedure,except to the extent

that there is a genuine dispute whether[the plaintifl] actually committed a Methods and

Procedures Violation." {Felton /,ECF Nos,50-3,50-4.) The Agreements also stated that the

plaintiff had been "fully and fairly represented by the Union" through the grievance and

agreement negotiation process. {Id.) The plaintiff claims that he was "forced" to enter these

agreements, and signed them "under duress." {Felton /, ECF No. 58-1           8-9.) He also alleges

that the agreements violate Article 6 ofthe CBA. {Id.               31-33.)

         On December 30,2015,the plaintiff, allegedly at the instruction of his supervisor. Hector

Sanchez, parked his UPS truck in front of a UPS building and took the truck keys home. {Id.

6.) On January 4,2016, UPS fired the plaintiff, because taking "package car keys home...is a

direct violation ofUPS methods and procedures and [the plaintiffs] last chance agreement."

{Felton 7, ECF No.59 at 5.) The plaintiff claims that he "had never been notified ofsuch a rule"



'* UPS also fired the plaintiff on April 20,2015. {Id. If 8.)

                                                                4
prohibiting employees from taking the keys to their trucks home or parking in front ofthe UPS

facility. {Felton /, ECF No. 58-1 ^ 10.) According to the plaintiff, both were "common

practice[s] at UPS," and his supervisor specifically told him to do so. {Id                8, 10.)

         On January 12,2016,the Union submitted the grievance to arbitration against UPS

challenging whether UPS had just cause to fire the plaintiff, and whether UPS violated the CBA

by not allowing him keep working before the hearing or while the grievance process was

resolved.^ {Id. H 13.) Beginning in early July 2016,the Union, primarily through Joe Forcelli,

the plaintiffs Union representative, worked with the plaintiffto prepare for the arbitration

hearing. {Id.       14,16.) The plaintiff gave Mr. Forcelli "audio recordings, transcripts,

documents, and questions" that he thought would help his case, and also offered his comments

on the Union's opening statement {Id. HI 16,27.)

         On September 27,2016,the parties aibitrated the grievance before a panel ofUnion and

UPS representatives.^ {Id H 22.) According to the plaintiff he had numerous conversations with

the Union representatives on the panel in which they allegedly "acknowledged that Hector

Sanchez...lied," and reassured the plaintiff that they were on his side. {Id. H 29.) The plaintiff

claims that Mr. Forcelli did not make the opening statement that the plaintiff wanted, or ask the

questions that the plaintiff had proposed. {Id. H 27,36.) In addition, the plaintiff claims that

UPS,represented by Dan Daly,submitted evidence that was not truthful. Robert Vargas, a UPS

supervisor, testified that the plaintiff continued to park his truck outside despite Mr. Vargas'

direction, on three separate occasions, that the plaintiff is not to do so. {Id. H 18-19.) The




^ The plaintiffclaims that on January 5,2016, he submitted a grievance to the Union that was never processed.
{Felton /, ECF No. 58-1 If 34.)

® The panel members were Matt Hoffman, Thompson,and Bringe from UPS and Eddie Villalta, Danny Montalvo,
and Kirk Shocker from Local 804. {Felton I, ECF No. 50-7.)
plaintiff claims that he has never spoken to Mr. Vargas about parking his truck outside. (Id.

15.) Mr. Sanchez testified that on December 30,2015, he told the plaintiff to "leave the package

car keys" at work, but that the plaintiff took them home. (Id. ^ 6.) According to the plaintiff, in

January of2016, Mr. Sanchez said that he had "never discussed [the] package car keys" with the

plaintiff. (Id.) The plaintiff also claims that Mr. Forcelli and the Union did not present the

recordings and transcripts that "would have exonerated [the plaintiff]." (Id. ^ 28.) After both

sides had presented their cases, the panel upheld the plaintiffs discharge. (Id. ^ 35.)

        The plaintiff asks to be reinstated as a UPS truck driver, and that the Last Chance

Agreements be removed from his UPS employment file. (Id. at 18.) The plaintiff also seeks his

wages that he would have earned since he was wrongfully terminated, totaling to approximately

$55,000,and punitive damages. (Id.)

                                      LEGAL STANDARD


       The plaintiffis proceeding pro se,so his pleadings must be held "to less stringent

standards than formal pleadings drafted by lawyers." Hughes v. Rowe,449 U.S. 5,9(1980);

accord Erickson v. Pardus,551 U.S. 89,94(2007); Harris v. Mills, 572 F.3d 66,72(2d Cir.

2009). Still, a complaint must plead "enough facts to state a claim to reliefthat is plausible on its

face." Bell Atlantic Corp. v. Twombly,550 U.S. 544,570(2007). "A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged." Ashcroft v. Iqbal,556 U.S.

662,678(2009). While "detailed factual allegations" are not required,"[a] pleading that offers

'labels and conclusions' or 'a formulaic recitation ofthe elements of a cause of action will not

do.'" Id. (quoting Twombly,550 U.S. at 555). Similarly, a complaint fails to state a claim "if it
tenders 'naked assertion[s]' devoid offurther factual enhancement.'" Id. (quoting Twombly,

550 U.S. at 557).


                                          DISCUSSION


        The plaintiff, in his sixth amended complaint, brings a hybrid § 301 LMRA/duty offair

representation claim, a claim to vacate the arbitration award under the Federal Arbitration Act

("FAA"),and state defamation claims. For the reasons that follow,the plaintiffs hybrid § 301

LMRA and FAA claims are dismissed, and the Court declines to exercise supplemental

jurisdiction over the remaining state claims.

I.     Federal Claims


      A.       Hybrid§301 LMRA/Duty ofFair Representation Claim

       "To establish a hybrid § 301/DFR claim,a plaintiff must prove both(1)that the employer

breached a collective bargaining agreement and(2)that the union breached its duty offair

representation vis-a-vis the union members." Wlute v. White Rose Food, Div, ofDiGiorgio

Corp.,237 F.3d 174,178(2d Cir. 2001)(citation omitted). "[A]union breaches the duty offair

representation when its conduct toward a member ofthe bargaining unit is arbitrary,

discriminatory, or in bad faith." Sanozky v. Int'l Ass'n ofMachinists & Aerospace Workers,415

F.3d 279,282(2d Cir. 2005)(quoting Marquez v. Screen Actors Guild, Inc., 525 U.S. 33,44

(1998)). A finding of arbitrary conduct is appropriate only if"the union's behavior is so far

outside a 'wide range ofreasonableness' as to be irrational." Air Line Pilots Ass'n, Int'l v.

O'Neill,499 U.S. 65,67(1991). A finding of"bad faith requires a showing offraudulent,

deceitful or dishonest action." White, 237 F.3d at 179(quoting Sim v. N.Y. Mailers' Union No.

6,166 F.3d 465,472(2d Cir. 1999)). In addition to establishing arbitrariness or bad faith, a

plaintiff must show that such conduct caused his injuries. Hofmann v. Schiavone Contracting
  Corp.^ 630 F. App'x 36,39(2d Cir. 2015)(summary order)(citing Spellacy v. Airline Pilots

  Ass'n-Int'l, 156 F.3d 120, 126(2d Cir. 1998)). The Court's review of an alleged breach of a

  union's duty offair representation is "highly deferential, recognizing the wide latitude that

  negotiators need for the effective performance oftheir bargaining responsibilities." O'Neill,499

  U.S. at 78. Moreover,"[t]he grievance process cannot be expected to be error-free." Mines v.

  Anchor Motor Freight, Inc., 424 U.S. 554,571 (1976). "Tactical errors are insufficient to show

  a breach ofthe duty offair representation; even negligence on the union's part does not give rise

  to a breach." Barr v. United Parcel Service, Inc., 868 F.2d 36,43(2d Cir. 1989).

           The plaintiff alleges that the Union breached its duty offair representation because his

  representative did not argue that UPS breached Articles 7 and 12 ofthe CBA {Felton I, ECF No.

  58-1    13), did not give the opening that the plaintiflf wanted (id.^ 27), declined to present

  evidence,including recordings,transcripts,and documents,that would have exonerated him(id.

 ^28,36),did not ask questions that the plaintififsubmitted(id. ^16,35),did not discuss"past

  wrongful disciplinary actions by UPS to show ...a pattern of wrong doings by UPS,"and did

  not cross-examine UPS's witnesses "because no evidence was presented by [the Union]"(id. ^

  25).' None ofthese allegations establish that the Union acted arbitrarily or in bad faith, which is

  required to plead a breach of duty offair representation.

           The Union's decision not to invoke Articles 7 and 12 ofthe CBA does not imply bad

  faith, but rather error or mere negligence. See Barr,868 F.2d at 43("[Fjailure to prepare

  adequately for arbitration does not rise to the level of arbitrariness or bad faith."). Likewise,"a



'The plaintiff also appears to claim that the Union breached its duty offair representation because its members on
the arbitration panel "agreed with UPS to uphold the Plaintiffs discharge." (Id. ^ 30.) This conclusory allegation is
  insufficient to sustain a hybrid § 301 LMRA claim. See Spielmann v. Anchor Motor Freight, Inc., 551 F. Supp. 817,
  823(S.D.N.Y. 1982)(Court dismissed hybrid § 301 LMRA claim where the plaintiff alleged that a union member
  on the arbitration panel was being paid by his former employer, but did not establish that the "union representative
  had knowledge that the panel was biased or that any of its members were in the employ of[the company].").

                                                           8
union attorney's failure to present evidence or witnesses or to prevail at the arbitration are

insufficient to form the basis ofan unfair representation claim." Dennis v. Local 804,No.07-

CV-9754,2009 WL 1473484, at *5(S.D.N.Y. May 27,2009)(citations omitted)(granting

motion to dismiss hybrid § 301 LMRA claim where the plaintiff alleged that "the Union's

attomey representing him at the arbitration refused to present available evidence in his defense or

to call certain witnesses"); see Martina v. Metro N. Commuter R. Co.,582 F. App'x 27,28-29

(2d Cir. 2014)(summary order)(affirming dismissal of hybrid § 301 LMRA claim where the

plaintiff alleged that the union failed to "object to prior disciplinary history,""advance [a]

^crucial' argument," and "present certain witnesses"); Mussafi v. Fishman, No. 12-CV-2071,

2012 WL 5473874, at *5(S.D.N.Y. Nov. 12, 2012)(dismissing hybrid § 301 LMRA claim that

the union ^led to produce a video recording and call a witness that the plaintiff"assert[ed]

would support his account"). In addition,the Union^s decision not to discuss"past wrongful

disciplinary actions" was a strategic decision that does not evince bad faith or aibitraiiness. See

Barr,868 F.2d at 43(finding tactical errors in failing to present witnesses and inadequate

representation by union agent were insufficient to demonstrate bad faith or arbitrariness).

       The plaintiffs own complaint suggests that the Union acted diligently and in good faith

to prepare for the grievance proceeding. The Union met with the plaintiff to discuss the case,

permitted the plaintiffto review the proposed opening statement, and listened to and addressed

the plaintiffs proposed questions. {Felton I, ECF No. 58-1       14,16, 27.) Interpreting the

plaintiffs complaint liberally, the Union's conduct was negligent at worst. The plaintiff offers

nothing more than conclusory allegations that the Union acted arbitrarily and in bad faith;

"without specifying supporting facts to show a union's lack of good faith,[the complaint] fail[s]
  to state a valid claim." Hague v. United Paperworkers Int7 Union,949 F. Supp. 979,987

 (N.D.N.Y. 1996)(citation omitted).^ The plaintiffs hybrid § 301 LMRA claim is dismissed.

           B.       Vacatur Under the Federal Arbitration Act


           The plaintiff's separate claim seeking vacatur ofthe arbitration award under 9 U.S.C. §

  10(a)(1){Felton /, ECF No. 58-1            20-22) must be also be dismissed. "It is well established

  that 'an individual employee represented by a union generally does not have standing to

  challenge an arbitration proceeding to which the union and the employer were the only parties.'"

  Velasco v. Beth Israel Med. Ctr., 279 F. Supp. 2d 333, 336(S.D.N.Y. 2003)(quoting Katir v.

  Columbia Univ., 15 F.3d 23,24-25(2d Cir. 1994)(per curiam));see Basir v. New Carlton

  Rehab. c& Nursing Ctr., No. 13-CV-5726,2015 WL 5579863, at *4(E.D.N.Y. Sept. 22, 2015).

  Under Section 10 ofthe Federal Arbitration Act,only a"party to the arbitration" has standing to

  make a motion to vacate. Choudhary v. US.Postal Serv.,No. 14-CV-4500,2015 WL 1651076,

  at *3(E.D-N,Y, Apr, 14,2015)(citing Katir, 15 F.3d at 24-25 1994)("Ifthere is no claim that

  the union breached its duty offair representation, an individual employee represented by a union

  generally does not have standing to challenge an arbitration proceeding to which the union and

  the employer were the only parties."). The plaintiff has not alleged that he was a party to the

  arbitration between UPS and the Union; thus, he does not have standing to seek vacatur ofthe

  arbitration decision under the Federal Arbitration Act.

           Even ifthe plaintiff had the right to bring this action, he has not stated a viable claim to

  vacate the arbitration award. To warrant vacatur, the plaintiff must overcome "the strong

  deference appropriately due arbitral awards and the arbitral process." Scandinavian Reins. Co. v.

  Saint Paul Fire & Marine Ins. Co.,668 F.3d 60,72(2d Cir. 2012)(quoting Porzig v. Dresdner,


'Because the plaintiif has not adequately plead that the Union breached its duty offair representation, I do not
  determine whether UPS breached the CBA.

                                                          10
Kleinwort, Benson, N. Am. LLC,497 F.3d 133, 138(2d Cir. 2007)); Dolan v. ARC Mech. Corp.,

No. 1 l-CV-9691,2012 WL 4928908, at *2(S.D.N.Y. Oct. 17, 2012)("The role ofa district

court in reviewing an arbitral award is 'narrowly limited,' and 'arbitration panel determinations

are generally accorded great deference under the FAA.'"). Moreover, as the party moving to

vacate the award,the plaintiff bears the burden of proving that grounds for vacatur exist. Kolel

Beth Yechiel Mechil ofTartikov, Inc. v. YLL Irrevocable Tr., 729 F.3d 99, 106(2d Cir. 2013);

see Morrow v. Jersey Capital Markets Grp., Inc., No.90-CV-5305, 1995 WL 70630, at *2

(S.D.N.Y. Feb. 17,1995)(citation omitted). The plaintiff has not met this burden.

       The plaintiff cites 9 U.S.C. § 10(a)(1), which authorizes a district court to vacate an

arbitration award "where the award was procured by corruption, fraud, or undue means." See

N.Y.C. Dist Council ofCarpenters v. Gotham Installations, Inc., 13-CV-5659,2013 WL

5943986(S-D,N-Y. Oct 24,2013)("Courts look to Section 10(a)ofthe Federal Arbitration Act

('FAA')for'guidance in labor arbitration cases.'"). The plaintiffclaims the award was procured

by fraud because Mr. Vargas and Mr. Sanchez gave peijured testimony, and because the Union

submitted falsified documents at the hearing. (Felton I, ECF No. 58-1      6,15, 18-19.) This,

allegation is insufficient to sustain a vacatur claim. See Duhois v. Macy's Retail Holdings, Inc.,

No. 1 l-CV-4904,2012 WL 4060739, at *3(E.D.N.Y. Aug. 17,2012),report and

recommendation adopted as modified. No. 1 l-CV-4904,2012 WL 4060586(E.D.N.Y. Sept. 13,

2012), aff'd, 533 F. App'x 40(2d Cir. 2013)("[P]laintifffail[ed] to state a claim of'fraud' under

9 U.S.C. § 10(a)(1)" where she "allege[d] that the arbitration award was based on peijured

testimony or fraudulent documents."). The plaintiff's claim to vacate the arbitration award under

9 U.S.C. § 10(a)(1) is dismissed.




                                                11
II.    State Claims


       "Where a court dismisses all claims over which it has original jurisdiction, it may,in its

discretion, decline to exercise supplemental jurisdiction over remaining claims." Wolfinger v.

Consolidated Edison Co. ofNew York, Inc., No. 17-CV-1710,2018 WL 3637964, at *12

(E.D.N.Y. July 31,2018)(citing 42 U.S.C. § 1367(c)(3)). In deciding whether to exercise

supplemental jurisdiction, district courts should balance the values ofjudicial economy,

convenience,fairness, and comity. See Carnegie-Mellon Univ. v. Cohill,484 U.S. 343,343

(1988); United Mine Workers ofAm. v. Gibbs, 383 U.S. 715,726(1966)("Needless decisions of

state law should be avoided both as a matter ofcomity and to promote justice between the

parties, by procuring for them a surer-footed reading of applicable law."); Kolari v. New York-

Presbyterian Hosp.,455 F.3d 118,123(2d Cir. 2006)("[FJederal policy concerns may argue in

favor ofexercising supplementaljurisdiction even after all original-jurisdiction claims have been

dismissed."). Because the federal claims have been dismissed,I decline to exercise supplemental

jurisdiction over remaining state claims. Klein & Co. Futures. Inc. v. Bd, ofTrade,464 F.3d

255, 262(2d Cir. 2006)("[Wjhere, as here,the federal claims are eliminated in the early stages

of litigation, courts should generally decline to exercise pendentjurisdiction over remaining state

law claims.").

                                        CONCLUSION

       The defendants' motions to dismiss are granted. Nevertheless, a Court dismissing a pro

se complaint should grant leave to amend freely, if"a liberal reading ofthe complaint gives any

indication that a valid claim might be stated." Chavis v. Chappius,618 F.3d 162,170(2d Cir.

2010)(alterations and quotation marks omitted). I have read the complaint liberally, and find

that the plaintiff cannot bring a claim for vacatur under the FAA;the plaintiffs FAA claim is,



                                                12
therefore, dismissed with prejudice. The same cannot be said about the plaintiffs hybrid § 301

LMRA claim; therefore, I grant the plaintiff leave to amend the complaint as to his hybrid § 301

LMRA claim within 30 days of this Order being entered. If the plaintiff files an amended

complaint, the new complaint should be captioned as a "Seventh Amended Complaint," and be

filed on docket number 17-CV-2309. Moreover, the new complaint must cure the deficiencies

discussed in this opinion and make specific factual allegations as to the Union's arbitrariness and

bad faith beyond what the plaintiff has already been pled in his previous complaints. If the

plaintiff does not file an amended complaint by 30 days from the date of this order or if he files

an amended complaint that does not cure the deficiencies discussed in this Order, this case will

be closed. The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this order

would not be taken in good faith and therefore informa pauperis status is denied for purpose of

an ^peal. See Coppedge v. United States,369 U.S. 438,444—45(1962).




SO ORDERED.




                                                       s/Ann M. Donnelly

                                                     Ann M. Donnelly
                                                     United States District Judge


Dated: Brooklyn, New York
       March 5, 2019




                                                13
